DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The Amendment filed 1/6/2021 has been entered.  Claim 6 is cancelled; claims 1, 3, 7-9, and 12 remain pending in the Application.  The amendments to the claims have overcome the 103 Rejections previously set forth in the Non-Final Office Action mailed 10/7/2020.

Allowable Subject Matter
Claims 1, 3, 7-9, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, neither anticipates nor would render obvious the claimed invention.  Specifically, the prior art does not teach only one blade tip grinding device with a motor, only two rollers, one being a contact roller and the other a tensioning roller, a grinding dust extraction device, the device configured such that, arranged in a vertical direction relative to a base, the grinding dust extraction device is closer to the base than the contact roller, the contact roller is closer to the base than the motor, and the motor is closer to the base than the tensioning roller.  For at least these reasons, and along with the other limitations, these claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723